EXHIBIT 10.1

Amendment No. 1 Dated as of March 7, 2013 to Credit Agreement Dated as of
October 20, 2011

 

THIS AMENDMENT No. 1 (“Amendment”) is made as of March 7, 2013 by and among
Hubbell Incorporated (the “Company”), Hubbell Cayman Limited, Hubbell
Investments Limited (together with the Company and Hubbell Cayman Limited, the
“Borrowers”), the financial institutions listed on the signature pages hereof
and JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative
Agent”), under that certain Credit Agreement, dated as of October 20, 2011 (the
“Credit Agreement”), by and among the Borrowers, the Lenders and the
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Credit Agreement
as amended hereby.

WHEREAS, the Company has requested that the Lenders and the Administrative Agent
agree to an amendment to the Credit Agreement to extend the Maturity Date
thereof; and

WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have agreed to such amendment on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment:

1.

Amendment to Credit Agreement. Effective as of the date of satisfaction of the
conditions precedent set forth in Section 2 below (the “Amendment Effective
Date”), the Credit Agreement is hereby amended as follows:

(a)

The definition of “Maturity Date” appearing in Section 1.01 of the Credit
Agreement is restated in its entirety to read as follows:

“Maturity Date” means March 7, 2018.

2.

Conditions of Effectiveness. The effectiveness of this Amendment is subject to
the conditions precedent that (a) the Administrative Agent shall have received
counterparts of this Amendment duly executed by the Borrowers, the Lenders and
the Administrative Agent, (b) the Company shall have paid all of the fees of the
Administrative Agent and its Affiliates (including, to the extent invoiced,
reasonable attorneys’ fees and expenses of the Administrative Agent) in
connection with this Amendment and the other Loan Documents, (c) the
Administrative Agent shall have received, for the account of each Lender party
hereto that delivers its executed signature page to this Amendment by no later
than 12:00 noon (New York City time) on March 6, 2013, an upfront fee in an
amount equal to the amount previously disclosed to the Lenders and (d) the
Administrative Agent shall have received (i) a certificate of a Responsible
Party of the Company dated as of the Amendment Effective Date to the effect that
the conditions set forth in clauses (b) and (c) of Section 3.02 of the Credit
Agreement have been satisfied and (ii) certified corporate documents (or
reaffirmations with respect thereto) reasonably requested by the Administrative
Agent in connection with this Amendment.

3.

Representations and Warranties of the Borrowers. Each Borrower hereby represents
and warrants as follows:

(a)

This Amendment and the Credit Agreement, as amended hereby, constitute legal,
valid and binding obligations of such Borrower and are enforceable against such
Borrower in accordance with their terms, except as may be limited by bankruptcy
or insolvency laws or similar laws affecting creditors’ rights generally,
general equitable principles (whether considered in a proceeding in equity or at
law) and any implied covenant of good faith and fair dealing.

(b)

As of the Amendment Effective Date, (i) no Default has occurred and is
continuing and (ii) the representations and warranties of the Company set forth
in Article IV (other than the representation set forth in Section 4.08 of the
Credit Agreement and the representation set forth in the last sentence of
Section 4.06 of the Credit Agreement) of the Credit Agreement, as amended
hereby, are true and correct on and as of the Amendment Effective Date with the
same effect as though such representations and warranties had been made on and
as of such date, except to the extent that such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct as of such earlier date.

4.

Reference to and Effect on the Credit Agreement.

(a)

On and after the Amendment Effective Date, each reference to the Credit
Agreement in the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended hereby.

(b)

Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

(c)

The execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of the Administrative Agent or the
Lenders, nor constitute a waiver of any provision of the Credit Agreement or any
other documents, instruments and agreements executed and/or delivered in
connection therewith.

5.

Governing Law. This Amendment shall be construed in accordance with and governed
by the law of the State of New York.

6.

Headings. Section headings in this Amendment are included herein for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.

7.

Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or electronic transmission (i.e., a “pdf” or
“tif”) shall have the same force and effect as manual signatures delivered in
person.

HUBBELL INCORPORATED - Form 10-Q

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

HUBBELL INCORPORATED, as the Company

By:

/s/ James H. Biggart

 

Name:

James H. Biggart, Jr.

 

Title:

Vice President and Treasurer

 

 

HUBBELL CAYMAN LIMITED, as a Subsidiary Borrower

By:

/s/ James H. Biggart

 

Name:

James H. Biggart, Jr.

 

Title:

Director

 

 

HUBBELL INVESTMENTS LIMITED, as a Subsidiary Borrower

By:

/s/ James H. Biggart

 

Name:

James H. Biggart, Jr.

 

Title:

Director

 

 

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
the Issuing Bank and as Administrative Agent

By:

/s/ D. Scott Farquhar

 

Name:

D. Scott Farquhar

 

Title:

Senior Vice President

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By:

/s/ Denis Waltrich

 

Name:

Denis Waltrich

 

Title:

Director

 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

By:

/s/ Randolph E. Cates

 

Name:

Randolph E. Cates

 

Title:

Senior Relationship Manager

 

 

BANK OF AMERICA, N.A., as a Lender

By:

/s/ Christopher T. Phelan

 

Name:

Christopher T. Phelan

 

Title:

Senior Vice President

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:

/s/ Michael P. Dickman

 

Name:

Michael P. Dickman

 

Title:

Vice President

 

 

THE BANK OF NEW YORK MELLON, as a Lender

By:

/s/ Donald G. Cassidy, Jr.

 

Name:

Donald G. Cassidy, Jr.

 

Title:

Managing Director

 

 

MORGAN STANLEY BANK, N.A., as a Lender

By:

/s/ Sherrese Clarke

 

Name:

Sherrese Clarke

 

Title:

Authorized Signatory

 

 

THE NORTHERN TRUST COMPANY, as a Lender

By:

/s/ Cliff Hoppe

 

Name:

Cliff Hoppe

 

Title:

Vice President

 

 

HUBBELL INCORPORATED - Form 10-Q

--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender

By:

/s/ Paul Burroughs

 

Name:

Paul Burroughs

 

Title:

Vice President

 

 

TD BANK, N.A., as a Lender

By:

/s/ Alan Garson

 

Name:

Alan Garson

 

Title:

Senior Vice President

 

 

HUBBELL INCORPORATED - Form 10-Q